Citation Nr: 9922550	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for joint pain, tiredness 
and fatigue, heartburn and indigestion, and irritability, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, son and daughter


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1986 to January 
1990, and from October 1990 to April 1992, and is a Persian 
Gulf veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran, along with his spouse, 
son and daughter, appeared at a personal hearing before a 
Member of this Board sitting at the RO in November 1998.


REMAND

The veteran asserts that since his return from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, he has had chronic pain in all his joints, constant 
tiredness and fatigue, daily heartburn and indigestion, and 
irritability.  He further asserts that those disorders should 
be service-connected as due to an undiagnosed illness 
contracted during his active service.

Upon review of the evidence contained in the claims file, the 
Board notes that, during his November 1998 personal hearing, 
the veteran testified that he had regular VA outpatient 
treatment visits at six month intervals during which he 
discussed his asserted disabilities with his treating 
physician.  He stated that his last medical appointment was 
six months prior to the hearing, and that another appointment 
was scheduled for shortly after the hearing.  However, the 
clinical records of the veteran's VA outpatient treatment 
contained in the claims file thus far only cover the period 
from March 1992 through December 1996.

The Board believes that prior to rendering a decision on this 
appeal, it would be helpful to obtain the clinical records of 
all VA and private medical examinations and treatment the 
veteran had for his claimed disabilities since December 1996.   

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain, and include in the claims 
file, copies of the complete clinical 
records of any VA and private 
examinations and treatment the veteran 
may have received for his claimed 
disabilities since December 1996.

                       2. After the development requested 
above has
                       been completed, to the extent 
possible, the RO
                       should again review the record.  If 
the benefit
                       sought on appeal remains denied, the 
veteran and 
                       his representative should be furnished 
a 
                       supplemental statement of the case and 
given the 
                       appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


